2. Southern Neighbourhood, and Libya in particular, including humanitarian aspects (
(PT) Mr President, there is a new supervening element that is not reflected in the resolution, and I call upon Parliament to join me in expressing our indignation and concern. This concerns what happened to the team of BBC journalists who were illegally detained and tortured, and also subjected to mock executions, and who saw many other Libyans detained in prison in totally inhumane conditions.
This also shows that journalists are not being allowed to carry out their work freely in Libya. This is an important matter, and I call upon Parliament to join us in expressing our indignation and concern, which we must convey to the Council.
Mrs Gomes, do you have a specific amendment in mind? We can only give consideration to a specific amendment, not a general appeal.
(PT) Mr President, the information I have is that the Liberal Group should like to propose the oral amendment, which has been agreed, but if this is not the case, I will be more than happy to pass it on.
All right, I understand. It is a general comment. Thank you.
(PL) Mr President, with respect, we heard you say that the resolution has been adopted, but I did not see the result, at least not on my screen or on the one in the seat in front of me. I think we should also be given the results, by which I mean the particular result of this vote.
Here is the result: 316 people voted in favour, 264 voted against and 33 people abstained.
Mr President, I would like to remind the House of the double standards which we are applying. In the case of the Hungarian media law, an event which took place on Monday was not reflected in our resolution.
Now we are trying to include something which happened only yesterday. This is a clear double standard which this House is applying, which is deplorable and unacceptable.
Mr President, I do this in the name of all the Group leaders and also of most of the coordinators because yesterday, after the debate, there was a general feeling that there is a need to strengthen paragraph 11. The oral amendment I am presenting is the following: 'Calls on the Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy to establish relations with the Interim Transitional National Council and to start the process of making them official, so as to encourage transition towards democracy, ensuring the involvement of a wide spectrum of representatives of the Libyan society and empower women and minorities in the transitional process, and to support it in the liberated area so as to relieve the population and to meet its basic humanitarian needs, including medical assistance'.
That is the oral amendment in the name of the seven Group leaders and also of all the coordinators, with whom it has been agreed.